UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILBERT KITSON ANDREW TURNER,
                           Plaintiff,
                                                                      19-CV-11842 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
THOMAS SOCHER, et al.,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the Metropolitan Correctional Center (MCC), brings

this pro se action, alleging that immigration authorities violated his rights by deporting him. By

order dated January 17, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1 For the reasons set forth in this order, the Court

dismisses the complaint under the doctrine of claim preclusion.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, a Jamaican national, brings this civil action against: (1) former immigration

agents from New York, Thomas Socher and Shirley Gattison; (2) the former Immigration and

Naturalization Service (INS); (3) the Stamford Police Department (Stamford PD); (4) Zach

Lowe, a reporter for the Stamford Advocate; and (5) the Stamford Advocate. He invokes this

Court’s federal question jurisdiction as the basis for this Court’s jurisdiction over his claims and


                                                   2
states that Defendants violated his right to “due process.” (ECF No. 2 at 2.) He claims that his

initial deportation, which occurred in the 1990s, was “fraudulently obtained by Sochor.” (Id. at

44.) For relief, he seeks money damages.

        Plaintiff alleges the following:

        Thomas Socher, Shirley Gattison in there [sic] official capacity as agents of the
        Immigration and Naturalization Service committed various criminal acts, perjury,
        malfeasance, vindictive and sham prosecution. The acts by these two individuals
        led to Plaintiff[’s] illegal removal from the United States. To uncover the truth I
        re-entered the United States and while trying to uncover the truth Thomas Sochor
        used the power of his office to obstruct and deny justice, tampered with federal
        documents . . . Socher continued his criminal conduct and influence until he
        retired.

(Id. at 4.) He also alleges that in 1993,

        Socher asked for help in tracking down Hitler and Sleepy in return[ ] he would
        fix[ ] the problem with the deportation. [Plaintiff] was more than willing to make
        that trade off.

(Id. at 46.)

        The events giving rise to Plaintiff’s claims transpired in Norfolk, Virginia, on several

dates over three decades, commencing on May 22, 1990 (id.), when Socher and Plaintiff

discussed “a Jamaican gang operating in the Tidewater area.” (Id. at 9.) This conversation,

Plaintiff asserts, led to his first deporation.

        Plaintiff also brings claims against the Stamford PD concerning its “collusion . . . [with]

Special Agent Thomas Sochor,” in effectuating Plaintiff’s deportation. (Id. at 44.) And the

events giving rise to Plaintiff’s claims against Lowe and the Stamford Advocate, which occurred

on September 23, 2007, concern an article Lowe “wrote . . . about illegal immigration . . . [where

he] claim[ed] Plaintiff was a member of a Jamaican gang that ran havoc. (Id. at 10.)

        As a result of Plaintiff’s being removed from this country, he “was not able to live and

work in this country for 29 years.” (Id. at 5.) Moreover, he “was criminally prosecuted 6 times



                                                  3
for illegal re-entry.” Because he was “unable to work [he was] force[d] into illegal activities.”

(Id.) When he was deported to Jamaica, he “was shot twice . . . by family member of one suspect

Hitler who [he] spoke with Sochor about.” (Id. at 4.)

       According to this Court’s records, on April 29, 2019, Plaintiff pleaded guilty to

distributing crack, and on August 22, 2019, Judge Kenneth M. Karas sentenced Plaintiff to 46

months’ incarceration and three years’ supervised release. United States v. Turner, ECF 1:17-

CR-0549, 55. Plaintiff is currently detained at MCC, awaiting designation to a federal facility to

serve his sentence.

       According to publicly available records, Plaintiff has been convicted of illegal reentry at

least three times. 2 See United States v. Turner, No. 08-CR-0034 (D. Conn. April 14, 2011);

United States v. Turner, No. 98-CR-0332 (S.D.N.Y. Jan. 31, 2000); United States v. Turner, No.

95-CR-0132 (E.D. Va. Jan. 11, 1996). Plaintiff also has filed at least three cases 3 regarding his

criminal and immigration proceedings, some of which have been brought against the defendants

named in this action. See Turner v. ICE, No. 18-CV-1476 (D. Ct. Jan. 11, 2019) (dismissed

under 28 U.S.C. § 1915(e)(2)(b) for failure to state a claim) (“Turner I”); Turner v. Gattison, No.

09-CV-0071 (E.D. Va. Mar. 2, 2009) (dismissed under 28 U.S.C. § 1915A); 4 Turner v. Dellapia,

ECF 1:18-CV-1973, (S.D.N.Y., stayed pending outcome of Turner, ECF 1:17-CR-0549, 55).



       2
         In one of Plaintiff’s criminal cases, the electronic filing system does not provide any
information regarding the charges or disposition of the case. See United States v. Turner, No. 93-
CR-0010 (E.D. Va., case closed on July 23, 1993). Thus, the Court cannot conclude that this case
did not concern an illegal reentry conviction.
       3
         Plaintiff has a lengthy, nationwide litigation history. But many of his cases were filed
when electronic access to complaints was unavailable. Thus, the Court cannot determine
conclusively whether the cases identified in this order include all of Plaintiff’s cases related to
his criminal and immigration proceedings.
       4
         This provision provides district courts with the authority to dismiss cases filed by
prisoners “if the complaint[:] (1) is frivolous, malicious, or fails to state a claim upon which


                                                  4
        In Turner I, Plaintiff brought a civil action in the District of Connecticut against the

Stamford PD, the Stamford Advocate, Lowe, Socher, Gattison, and the U.S. Immigration

Customs and Enforcement (ICE), asserting that the Stamford PD “acted in concert with

immigration . . . to have Plaintiff illegally remove[d] from the U.S.A.” No. 18-CV-1476 (No. 1).

In that action, Plaintiff alleged that

        Thomas S. Socher along with an unknown agent presented fraudulent documents
        to a court which ultimately lead to an ab[s]entia hearing which a judge concluded
        that these bogus documents were authentic and had plaintiff remove[d] in an
        absentia hearing January 1991.

(Id.) Plaintiff also alleged that Lowe wrote an article for the Stamford Advocate featuring

Plaintiff and containing “malicious lies fabricated by [the Stamford Police Department].” Turner

v. ICE, No. 18-CV-1476 (No. 1-1 at 15).

        The district court in the District of Connecticut referred Plaintiff’s case to a magistrate

judge, who recommended dismissing the complaint for failure to state a claim. Id. (No. 8.)

Plaintiff was notified of this recommendation and provided with 14 days to file objections. Id.

Plaintiff did not file objections, and the district court dismissed the action for failure to state a

claim. Id. (No. 10.)

                                            DISCUSSION

        Under the doctrine of claim preclusion, also known as “res judicata,” a litigant may not

bring a new case that includes claims or defenses that were or could have been raised in an

earlier case in which the same parties were involved if that case resulted in a judgment on the

merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). Claim preclusion “bars a plaintiff from

relitigating claims against a defendant that it lost in a previous action against the same defendant



relief may be granted; or (2) seeks monetary relief from a defendant who is immune from such
relief.” 28 U.S.C. § 1915A(b).


                                                   5
and claims that the plaintiff could have brought in that earlier action but did not.” Marcel

Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., 898 F.3d 232, 236-37 (2d Cir. 2018). The

doctrine “‘serves the interest of society and litigants in assuring the finality of judgments, [and]

also fosters judicial economy and protects the parties from vexatious and expensive litigation.’”

Id. at 237 (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000)). Claim preclusion

generally applies if “(i) an earlier action resulted in an adjudication on the merits; (ii) that earlier

action involved the same counterparty or those in privity with them; and (iii) the claim sought to

be precluded was raised, or could have been raised, in that earlier action.” Id.

        A “dismissal for failure to state a claim operates as ‘a final judgment on the merits and

thus has res judicata effects.’” Garcia v. Superintendent of Great Meadow Corr. Facility, 841

F.3d 581, 583 (2d Cir. 2016) (quoting Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir.

2009)). This includes a dismissal based on claim preclusion itself. See Cieszkowska v. Gray Line

N.Y., 295 F.3d 204, 205-06 (2d Cir. 2002) (holding that plaintiff’s IFP action, which was

dismissed as barred by res judicata, was properly dismissed for failure to state a claim on which

relief may be granted).

        To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action, see Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001), or, in other words, whether facts

essential to the second suit were present in the first suit, NLRB v. United Techs. Corp., 706 F.2d

1254, 1260 (2d Cir. 1983). “A party cannot avoid the preclusive effect of res judicata by

asserting a new theory or a different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d

150, 157 (2d Cir. 2017) (internal quotation marks and citation omitted).




                                                   6
       Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See, e.g.,

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court’s dismissal on

grounds of issue preclusion even though defendant failed to plead that defense, and noting that

“principles of preclusion involve” not only “the rights and interests of the parties,” but also

“important interests of the public and the courts in avoiding repetitive litigation and potentially

inconsistent decisions”); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte

application of collateral estoppel in motion for summary judgment); Salahuddin v. Jones, 992

F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to raise res judicata in [an] answer

does not deprive a court of the power to dismiss a claim on that ground.”).

       The elements of claim preclusion are satisfied here. In Turner I, Plaintiff sued the same

defendants 5 regarding his removal from the United States, and the District of Connecticut

dismissed the complaint on the merits. In Turner I and this action, Plaintiff raised the same

claims: (1) the Stamford PD colluded with immigration authorities to effectuate his deportation;

(2) Socher, Gattison, and the former INS violated Plaintiff’s rights with respect to Plaintiff’s first

deportation; and (3) in 2007, Lowe wrote an article featuring Plaintiff that the Stamford

Advocate published. As the facts giving rise to Plaintiff’s claims predated the filing of Turner I,

any claim not raised in that action but raised here is also barred because such a claim arises out

of the same transaction or series of transactions asserted in Turner I.




       5
        In this new action, Plaintiff names the former INS as a defendant. The INS was an
agency of the U.S. Department of Justice but was replaced in 2003 by the U.S. Department of
Homeland Security (DHS).


                                                  7
       Plaintiff brings this action to challenge events that occurred decades ago. But Plaintiff

already brought Turner I to challenge these same events. As both actions concern the same

claims and parties, the Court concludes that the doctrine of claim preclusion bars this new action.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    February 11, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 8
